Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/335,356 filed on June 1, 2021. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 15/971,157 filed on May 4, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,630. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Application no. 17/335,356
Patent No. 11,070,630
1. A computing device comprising: a memory and a processor configured to cooperate with the memory to communicate with at least one client computing device over a network, the at least one client computing device configured to access a first computing session within a first browser, collect and store browser commands executed by the first browser during the first computing session, and initiate a second computing session within a second browser for the at least one client computing device and migrate a live state of the first computing session to the second computing session by initiating execution of the stored browser commands within the second browser.  

2. The computing device of claim 1 wherein the at least one client computing device comprises a first client computing device accessing the first computing session within the first browser, and a second client computing device different from the first client computing device accessing the second computing session within the second browser.  
3. The computing device of claim 1 wherein the at least one client computing device comprises a single client computing device.  
4. The computing device of claim 1 wherein the server causes the at least one client computing device to replay the collected browser commands by repeating execution of the stored browser commands sequentially to migrate the live state of the first computing session in the second computing session.  

5. The computing device of claim 1 wherein at least one of the first and second browsers comprises a managed browser.  
6. The computing device of claim 1 wherein at least one of the first and second browsers comprises a hosted browser.  
7. The computing device of claim 1 wherein the stored browser commands comprise Hypertext Markup Language (HTML) commands.  
8. The computing device of claim 1 wherein the stored browser commands comprise Hypertext Transfer Protocol (HTTP) requests.  
9. The computing device of claim 8 wherein the processor cooperates with the at least one client computing device to initiate the second computing session within the second browser to migrate the live state of the first computing session by replaying previously received responses to the HTTP requests.  
10. The computing device of claim 8 wherein the processor cooperates with the at least one client computing device to initiate the second computing session within the second browser to migrate the live state of the first computing session by re-sending the HTTP requests to respective target hosts.  
11. The computing device of claim 1 wherein the stored browser commands comprises JavaScript commands.  
12. The computing device of claim 1 wherein the processor is further configured to cooperate with the at least one client computing device to collect user input data from the first computing session, and reproduce the user input data in the second computing session.  
13. The computing device of claim 1 wherein the processor is further configured to clear the stored browser commands based upon closing of the first computing session.

1. A computer system comprising: at least one client computing device configured to access a first Software as a Service (SaaS) application session within a first browser; and a server communicating with the at least one client computing device over a network, the server being configured to collect and store a series of browser commands executed by the first browser during the first SaaS application session, and initiate a second SaaS application session within a second browser for the at least one client computing device and migrate a live state of the first SaaS application session to the second SaaS application session by initiating execution of the series of stored browser commands within the second browser.
2. The computer system of claim 1 wherein the at least one client computing device comprises a first client computing device accessing the first SaaS application session within the first browser, and a second client computing device different from the first client computing device accessing the second SaaS application session within the second browser.
3. The computer system of claim 1 wherein the at least one client computing device comprises a single client computing device.
4. The computer system of claim 1 wherein the server causes the at least one client computing device to replay the series of collected browser commands by repeating execution of the series of stored browser commands sequentially to migrate the live state of the first SaaS application session in the second SaaS application session.
5. The computer system of claim 1 wherein at least one of the first and second browsers comprises a managed browser.
6. The computer system of claim 1 wherein at least one of the first and second browsers comprises a hosted browser.
7. The computer system of claim 1 wherein the series of stored browser commands comprises Hypertext Markup Language (HTML) commands.
8. The computer system of claim 1 wherein the series of stored browser commands comprises Hypertext Transfer Protocol (HTTP) requests.
9. The computer system of claim 8 wherein the server cooperates with the at least one computing device to initiate the second SaaS application session within the second browser to migrate the live state of the first SaaS application by replaying previously received responses to the HTTP requests.
10. The computer system of claim 8 wherein the server cooperates with the at least one computing device to initiate the second SaaS application session within the second browser to migrate the live state of the first SaaS application by re-sending the HTTP requests to respective target hosts.
11. The computer system of claim 1 wherein the series of stored browser commands comprises JavaScript commands.
12. The computer system of claim 1 wherein the server is further configured to cooperate with the at least one client computing device to collect user input data from the first SaaS application session, and reproduce the user input data in the second SaaS application session.
13. The computer system of claim 1 wherein the server is further configured to clear the series of stored browser commands based upon closing of the first SaaS application session.



Claims 1-2, 4-6, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13 and 15-19 of U.S. Patent No. 10,924,545. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application recite subject matter that is anticipated by claims in the issued patent.
17/335,356
Patent No. 10,924,545
1. A computing device comprising: 

the at least one client computing device configured to access a first computing session within a first browser, 


a memory and a processor configured to cooperate with the memory to communicate with at least one client computing device over a network, 










collect and store browser commands executed by the first browser during the first computing session, and 

initiate a second computing session within a second browser for the at least one client computing device and migrate a live state of the first computing session to the second computing session by initiating execution of the stored browser commands within the second browser.  

2. The computing device of claim 1 wherein the at least one client computing device comprises a first client computing device accessing the first computing session within the first browser, and a second client computing device different from the first client computing device accessing the second computing session within the second browser.  
 
4. The computing device of claim 1 wherein the server causes the at least one client computing device to replay the collected browser commands by repeating execution of the stored browser commands sequentially to migrate the live state of the first computing session in the second computing session.  

6. The computing device of claim 1 wherein at least one of the first and second browsers comprises a hosted browser.

13. The computing device of claim 1 wherein the processor is further configured to clear the stored browser commands based upon closing of the first computing session.

1. A computer system comprising: 

a client computing device configured to run a first Software as a Service (SaaS) application session from a first server within a first browser; and 

a second server cooperating with the at least one client computing device to run a second SaaS application session within a second browser mirroring a state of the first SaaS application session, and 
forward data traffic generated by the first SaaS application session to the first server while blocking traffic generated by the second SaaS application session from passing to the first server, and delivering responses from the first server to the data traffic from the first SaaS application session to both of the first and second SaaS application sessions.

3. The computer system of Claim 1 wherein the second server is further configured to store a series of browser commands executed by the first browser in the first SaaS application session, and initiate the second SaaS application session within the second browser based upon the stored series of browser commands to replicate the state of the first SaaS application session. 



2. The computer system of Claim 1 wherein the client computing device comprises a first client computing device running the first SaaS application session within the first browser, and further comprising a second client computing device different than the first client computing device cooperating with the second server to run the second SaaS application within the second browser.

5. The computer system of Claim 3 wherein the second server causes the second browser to repeat execution of the series of stored browser commands sequentially to initiate the second SaaS application session.



8. The computer system of Claim 1 wherein at least one of the first and second browsers comprises a hosted browser.

4. The computer system of Claim 3 wherein the second server is further configured to cease storing browser commands executed by the first browser once the second SaaS application session has been initiated, and begin executing the same browser commands as the first SaaS application session in parallel in the second SaaS application session to maintain the same state in the second SaaS application session as the first SaaS application session.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Armstrong et al. (U.S. 9,792,266).
Regarding claim 1, Armstrong disclosed a computing device comprising: 
a memory and a processor configured to cooperate with the memory to communicate with at least one client computing device over a network (Armstrong, Fig. 1), 
the at least one client computing device configured to access a first computing session within a first browser, collect and store browser commands executed by the first browser during the first computing session (Armstrong, Fig. 1, col. 3, lines 21-30, “a user of the client device 150 can enter a URL (e.g., URL X) for the web page into a web browser application (e.g., web browser 153) running at the client device 150 to initiate the web page request.”, col. 3, lines 32-34, “ The client device 150 may periodically send information associated with the browsing session open with browser 153 to the server environment 110 for storage in the user profile 120”)
initiate a second computing session within a second browser for the at least one client computing device and migrate a live state of the first computing session to the second computing session by initiating execution of the stored browser commands within the second browser (Armstrong, Figs. 1, 2 and col. 4, lines 29-49, “The browsing session open at device 152 may be initiated based on content synchronization between client devices 150 and 152. More specifically, the user of device 152 may open the “cloud” tab on device 152 and may notice that browsing session with web site URL X is open at device 150. The user may activate the tab (e.g., press/click on the icon) in order to open a browsing session with the same web page at device 152. The device 152 may then access the browsing information 128 within profile 120, and may obtain the URL information 130, scrolling location information 132, DOM element information 131, and one or more of the web page state information 134 (as indicated by step 3 in FIG. 1).). 
Claim 14 lists substantially the same subject matter as claim 1, but in method form rather than product form.  Therefore, the rejection rationale for claim 1 applies equally as well to claim 14.   
Claim 18 lists substantially the same subject matter as claim 1, but in computer readable medium form rather than product form.  Therefore, the rejection rationale for claim 1 applies equally as well to claim 18.   
Regarding claims 2, 15 and 19, Armstrong disclosed the subject matter of claims 1, 14 and 18, respectively.
Armstrong further disclosed wherein the at least one client computing device comprises a first client computing device accessing the first computing session within the first browser, and a second client computing device different from the first client computing device accessing the second computing session within the second browser (Armstrong, Figs. 1-2).  
Regarding claims 3, 16 and 20, Armstrong disclosed the subject matter of claims 1, 14 and 18, respectively.
Armstrong further disclosed wherein the at least one client computing device comprises a single client computing device (Armstrong, Figs. 1-2).  
Regarding claims 4 and 17, Armstrong disclosed the subject matter of claims 1 and 14, respectively.
Armstrong further disclosed wherein the server causes the at least one client computing device to replay the collected browser commands by repeating execution of the stored browser commands sequentially to migrate the live state of the first computing session in the second computing session (Armstrong, claim 19, “ replaying the user actions at the second client device to perform synchronization of the page scrolling location and update the web page as displayed at the second client device”).  
Regarding claim 5, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein at least one of the first and second browsers comprises a managed browser (Armstrong, Figs. 1-4).  
Regarding claim 6, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein at least one of the first and second browsers comprises a hosted browser (Armstrong, col. 4, lines 32-34, “the user of device 152 may open the “cloud” tab on device 152 and may notice that browsing session with web site URL X is open at device 150”).  
Regarding claim 7, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein the stored browser commands comprise Hypertext Markup Language (HTML) commands (Armstrong, col. 2, line 29, “HTML”).  
Regarding claim 8, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein the stored browser commands comprise Hypertext Transfer Protocol (HTTP) requests (It is inherent that web browser communicates with web server using HTTP protocols).  
Regarding claim 9, Armstrong disclosed the computing device of claim 8.
Armstrong further disclosed wherein the processor cooperates with the at least one client computing device to initiate the second computing session within the second browser to migrate the live state of the first computing session by replaying previously received responses to the HTTP requests (Armstrong, claim 19, “upon launching of the web page at the second client device, replaying the user actions at the second client device to perform synchronization of the page scrolling location and update the web page as displayed at the second client device”).  
Regarding claim 10, Armstrong disclosed the computing device of claim 8.
Armstrong further disclosed wherein the processor cooperates with the at least one client computing device to initiate the second computing session within the second browser to migrate the live state of the first computing session by re-sending the HTTP requests to respective target hosts (Armstrong, col. 6, lines 36-49; col. 4, lines 25-50).  
Regarding claim 11, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein the stored browser commands comprises JavaScript commands (Armstrong, col. 2, line 29, col. 4, lines 13, “Javascript”).  
Regarding claim 12, Armstrong disclosed the computing device of claim 1.
Armstrong further disclosed wherein the processor is further configured to cooperate with the at least one client computing device to collect user input data from the first computing session, and reproduce the user input data in the second computing session (Armstrong, col. 6, lines 36-49, “The user of device 202 may also activate device 204 and may request the same web page be displayed at device 204 (i.e., the user may request content synchronization from device 202 to device 204). The web page state information 234 may then be communicated from device 202 to device 204 (e.g., via network 140). Optionally, the device 204 may request the state information 234 from the user profile (e.g., 120, maintained by the server environment 110), or the state information 234 may be automatically pushed (e.g., upon activating a visual representation of the browsing session for browser 220 in a “cloud” tab at device 204) by device 202 or by the server environment (e.g., 110)”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Armstrong et al. (U.S. 9,792,266).
Regarding claim 13, Armstrong disclosed the computing device of claim 1.
Armstrong did not explicitly disclose wherein the processor is further configured to clear the stored browser commands based upon closing of the first computing session.
However, clearing information in the storage is an implementation detail that is well-known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
10/25/2022